Citation Nr: 1708227	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

1.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD) prior to April 8, 2016.

2.  Entitlement to an initial evaluation in excess of 10 percent for GERD on or after April 8, 2016.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel
INTRODUCTION

The Veteran had active service from September 1980 to December 1988.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2015, the Board remanded the case for further development.  The case has since been returned for appellate review.

During the pendency of the appeal, in a May 2016 rating decision, the RO increased the evaluation for GERD to 10 percent, effective from April 8, 2016.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues remain on appeal.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Prior to April 8, 2016, the Veteran's GERD was manifested by two or more of the symptoms for the 30 percent evaluation of less severity for the entire period on appeal.  Specifically, his GERD was productive of dysphagia, pyrosis, and regurgitation, accompanied by substernal pain.  

2.  Throughout the appeal period, the Veteran's GERD has not been manifested by persistently recurrent epigastric distress productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial evaluation of 10 percent for GERD prior to April 8, 2016, have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Codes 7346 (2016).

2.  The criteria for an initial evaluation in excess of 10 percent for GERD have not been met at any point during the entire appeal period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Codes 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores v. Shinseki, supra. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121. Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for GERD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  

In addition, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in June 2012 and April 2016.

As discussed below, the Board finds that the VA examinations in this case are adequate, as the examiners fully addressed the rating criteria that are relevant to rating the Veteran's GERD.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's GERD since he was last examined in April 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2016). 

With regard to the May 2015 remand, the Board finds that the AOJ substantially complied with the Board's remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Pursuant to the remand directives, the AOJ contacted the Veteran to obtain identifying information concerning the any private treatment for GERD.  In addition, the AMC obtained outstanding VA treatment records dated from May 2014 and associated them with the record.  Thereafter, the Veteran was afforded a VA examination to ascertain the current severity and manifestations of his GERD.  Thus, there was compliance with the May 2015 remand directives. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran has contended that he is entitled to initial compensable evaluation for GERD prior to April 8, 2016, and in excess of 10 percent thereafter.  Essentially, he has asserted that his GERD symptoms have not changed since he initially applied for service connection and that he warrants at least a 10 percent evaluation for the entire period on appeal. See September 2016 statement from the Veteran's representative.  Previously, he has contended that he warrants a 30 percent evaluation for his GERD. See August 2012 statement.  

The Veteran is currently assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  Hyphenated diagnostic codes including a diagnostic code ending in the digits "99" are used when there is no specifically applicable diagnostic code and the disability is rated by analogy. 38 C.F.R. § 4.27.

Under Diagnostic Code 7346, a 10 percent disability rating is assigned for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Veteran filed his claim for an increased evaluation in January 2011.

Historically, the Veteran had a history of GERD and a hiatal hernia that increased in severity after he began taking ibuprofen to treat pain resulting from his service-connected low back and sciatica disabilities.  He started taking numerous medications, was diagnosed with aspirative pneumonia in June 2010, and then underwent laparoscopic surgery in February 2011. See May 2010 private emergency room notes, February 2011 statement from the Veteran, June 2012 VA esophageal conditions examination.

Prior to laparoscopic surgery, January 2011 private treatment notes indicated that the Veteran had symptoms of heartburn; waking at night due to heartburn, choking, or aspiration; water brash; cough; incapacitating pain; and nausea.  Previous studies included 24 hour pH testing, esophagogastroduodenoscopy (EGD), and upper gastrointestinal series (UGI), which showed a two centimeter hiatal hernia with reflux esophagitis and pathologic acid reflux.  The physician noted that the Veteran had been taking Prilosec, Zegerid, and Protonix, with gradually worsening symptoms.  A laparoscopic Nissen fundoplication was planned.  The physician noted that he felt there would be good symptom response to the surgery.

Two weeks after surgery, in a March 2011 private treatment note, the Veteran reported that he had not had any reflux since the procedure.

In a January 2012 statement, the Veteran indicated that he continued to take prescribed Ranitidine at night to prevent any flare-ups of GERD.

During a June 2012 VA esophageal conditions examination, the examiner noted that the Veteran was doing well since his February 2011 surgery and continued to take Ranitidine at night.  The Veteran reported having reflux symptoms.  No dysphagia, heartburn, regurgitation, substernal pain, sleep disturbance, anemia, or weight loss were noted.  The Veteran had a five by one centimeter nontender, superficial scar from his laproscopic surgery.  The examiner opined that the Veteran's GERD did not impact his ability to work.  He noted that the Veteran worked in the laboratory at a VA Medical Center.

In a July 2012 notice of disagreement, the Veteran stated that he had persistently recurring epigastric distress with dysphagia, pyrosis, and regurgitation.  He indicated that he also had difficulty breathing, was diagnosed with aspiration pneumonia, and made several trips to the emergency room due to his GERD.

In a July 2012 statement, the Veteran related that he had persistent recurrent epigastric distress, numerous episodes of heartburn (pyrosis) correlated with a diminished pH, reflux or regurgitation of gastric acid, difficulty breathing and swallowing (dysphagia), severe pain in his chest behind his sternum (substernal pain), and considerable impairment of health.  Specifically, he noted that he wore a pH monitor in the past and that, during a 24-hour period, he experienced 470 reflux episodes with 27 of the episodes lasting more than five minutes.  He indicated that he had regurgitation or reflux episodes nearly 500 times in a 24-hour period and that they caused him such pain that no normal anti-acids or proton pump inhibitors could ease the symptoms.  The Veteran stated that he could barely breathe or cough because he inhaled acid that came up from his stomach.  He also reported that he was treated at a private emergency room in May 2010 and was prescribed a Xylocaine and Maalox cocktail.  He stated that, before his surgery in 2011, he was prescribed large bottles of Xylocaine and Maalox for his constant regurgitation and reflux and the pain from his lower esophagus to his throat.  He noted that he was unable to work for two days due to considerable impairment of his health from GERD and aspirative pneumonia.  He reported that he continued to suffer from persistent recurrent epigastric distress, substernal pain, regurgitation (reflux), and difficulty swallowing (dysphagia).

In an April 2013 statement, the Veteran reported that the June 2012 VA examiner did not list any of his current, post-surgical symptoms.  He stated that his current symptoms included persistent, recurrent epigastric distress, substernal pain, regurgitation episodes, and difficulty swallowing (dysphagia).  He also indicated that he had difficulty swallowing after the surgery because his lower esophagus was made smaller to compensate for a damaged sphincter.  He stated that he continued to have a backflow of gastric acid and regurgitation.  He further noted that he continued to take Ranitidine to reduce the acid and that he used albuterol inhalers when he had difficulty breathing.  

In a July 2013 VA medical opinion concerning employability, the Veteran's treating physician noted that the Veteran's GERD had improved since his surgery.  He indicated that the Veteran continued to have regurgitation and difficulty swallowing due to aggravation from the small size of his sphincter.  He also stated that the Veteran had aspiration spells with wheezing and required use of an albuterol inhaler as needed.  

In a July 2014 statement, the Veteran reported that he continued to suffer from heartburn, regurgitation, difficulty swallowing, substernal pain, aspiration spells, wheezing, and difficulty breathing since his surgery.  

In September 2014 statements, the Veteran stated that he continued to have the same symptoms that were described by his former VA primary care physician in a July 2013 VA medical opinion.  He specifically noted that he continued to experience heartburn, regurgitation, substernal pain, and episodes of aspiration requiring the use of an albuterol inhaler.  

In a September 2014 VA treatment note, the Veteran stated that he did not have heartburn if he took Ranitidine.

A February 2016 VA treatment note documented occasional breakthrough symptoms of GERD.  

During an April 2016 VA esophageal conditions examination, the examiner noted that the Veteran had a Nissen fundoplication in 2011, which worked fairly well.  He indicated that the Veteran was prescribed Ranitidine most recently and that his new VA physician suggested that he switch medications to Prilosec.  The Veteran reported that his GERD had worsened and that he woke up just about every night or two with regurgitation, acid reflux, and pain in the middle of his chest.  He also related that he had a little difficulty swallowing.  The examiner noted that the Veteran had dysphagia, pyrosis, reflux, substernal pain, and sleep disturbance caused by esophageal reflux due to GERD.  The examiner noted that the Veteran's sleep disturbance caused by reflux recurred four or more times per year and episodes of symptoms lasted less than one day.  He indicated that the Veteran did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  He related that the Veteran had five scars around the umbilicus that measured no more than 1.8 centimeters by 0.4 centimeters.  The examiner noted that the Veteran's GERD did not impact his ability to work.

As noted above, a 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 10 percent evaluation prior to April 8, 2016.  In this case, the Veteran has routinely reported that he continued to suffer from persistent recurrent epigastric distress, substernal pain, regurgitation (reflux), and difficulty swallowing (dysphagia) following his February 2011 laparoscopic surgery.  While the June 2012 VA examiner only noted that the Veteran only reported reflux symptoms, in his July 2012 notice of disagreement and statements dated in July 2012 and April 2013, the Veteran indicated that he continued to suffer from persistent recurrent epigastric distress, substernal pain, regurgitation (reflux), and difficulty swallowing (dysphagia).  In addition, in a July 2013 VA opinion, the Veteran's treating primary care physician noted that the symptoms had improved following surgery; however, the Veteran continued to have regurgitation and difficulty swallowing due to aggravation from the small size of his sphincter.  He also stated that the Veteran had aspiration spells with wheezing and required use of an albuterol inhaler as needed.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board concludes that he is entitled to an initial 10 percent evaluation for the entire appeal period.  

The Board has also considered whether an initial evaluation in excess of 10 percent is warranted for the Veteran's GERD at any point during the pendency of the appeal.  Again, the Veteran has routinely reported that he continued to suffer from persistent recurrent epigastric distress, substernal pain, regurgitation (reflux), and difficulty swallowing (dysphagia) following his February 2011 laparoscopic surgery.  The Veteran clearly has two or more of the symptoms for the 30 percent evaluation.  However, the level of severity is at question in assigning an evaluation in this case.  The Board does not find that the Veteran's GERD is productive of considerable impairment of health required for a 30 percent evaluation.  In a July 2012 statement, the Veteran contended that his GERD caused considerable impairment of his health and noted that he was unable to work for two days due to GERD and aspirative pneumonia.  The Board notes, however, that the Veteran was diagnosed with aspirative pneumonia on only one occasion in May 2010.  In addition, the June 2012 and April 2016 VA examiners both opined that the Veteran's GERD did not impair his occupational functioning.   Moreover, the June 2012 and April 2016 VA examiners, as well as the Veteran's treating VA primary care physician, noted that the Veteran's GERD symptoms had improved following surgery in February 2011. See June 2012, April 2016 VA examination reports, July 2013 VA medical opinion.  In addition, the VA treatment records indicate that the Veteran had only occasional breakthrough symptoms of GERD. See February 2016 VA treatment note.  Therefore, the Board finds that the Veteran's GERD symptoms are not productive of considerable impairment of health.

The Board also finds that the record does not demonstrate that the Veteran's GERD is consistent with a 60 percent rating during the appeal period.  There is no evidence of vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Therefore, after consideration of all the evidence of record, the Board finds that an initial evaluation in excess of 10 percent is not warranted. See 38 C.F.R. § 4.114, Diagnostic Code 7346.

Finally, although the examiners noted scars, the June 2012 examiner noted one 5 centimeter by 1 centimeter nontender, superficial scar from his laparoscopic surgery.  The April 2016 VA examiner related that the Veteran had five scars around the umbilicus that measured no more than 1.8 centimeters by 0.4 centimeters.  Accordingly, a separate evaluation is not warranted on this basis. See 38 C.F.R. § 4.118 (2016).

Accordingly, the Board finds that the Veteran's GERD symptoms more closely approximate the criteria for a 10 percent disability rating for the entire appeal period.  The criteria for the next higher rating of 30 percent have not been met or approximated for any period in this appeal. See 38 C.F.R. § 4.114, Diagnostic Code 7346.  Therefore, the Board finds that the Veteran's GERD warrants a 10 percent rating, and no higher, for the entire appeal period.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's GERD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected GERD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which include dysphagia, pyrosis, and regurgitation, accompanied by substernal pain.  As discussed above, such symptoms are contemplated by the schedular criteria set forth in the applicable diagnostic code.  

Moreover, even if it can be argued that the Veteran's respiratory difficulties are not specifically contemplated in the rating criteria, there is no showing that he has had marked interference with employment or frequent periods of hospitalization.  As noted above, the VA examiners indicated that his GERD does not impact his occupational functioning.  In addition, to the extent that the Veteran has asserted that he has missed a couple of days of work due to his disability, the Board points out that the regulation states that the related factor is "marked" interference with employment and not just interference with employment.  While "marked" is not defined in the regulations, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Thus, interference with employment alone is not tantamount to concluding there has been marked interference with employment, meaning above and beyond that contemplated by the assigned 10 percent rating. See also Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Thus, it cannot be said that the available schedular evaluations for this disability is inadequate.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record"). Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected GERD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, it appears that the Veteran remains employed.  Nevertheless, the Board notes that he has already been granted entitlement to a total disability evaluation based upon individual unemployability due to service-connected dsiabilities (TDIU).  Thus, the issue is not currently on appeal.


ORDER

Subject to the law and regulations governing the award of monetary benefits, an initial 10 percent evaluation for GERD prior to April 8, 2016, is granted.

An initial evaluation in excess of 10 percent for GERD for the entire appeal period is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


